DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Response
Applicant’s election of Species 8 with traverse (figs. 16-17; claims 1, 2, 5-6, and 8-9) in the reply filed on 05/09/2022 is acknowledged.
It is noted at least claim 1 is generic. 
Claims 3-4, and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The Applicant traverses on the ground(s) that: in the Remarks, “Applicants respectfully traverse the election requirement since all of species are sufficiently related that a thorough and complete search for the elected species would necessarily encompass a thorough and complete search for non-elected species. Thus, it is respectfully submitted that search and examination of all species herein could be made without serious burden.	For at least the foregoing reasons, reconsideration and withdrawal of the election requirement and examination of all species herein are respectfully requested.”
Examiner’s Response:
With respect to election of species requirement, Applicant’s argument is respectfully not found persuasive. As set forth in restriction requirement Office Action mailed on 03/18/2022, the common technical feature between species 1-8 is not special as it does not make contribution over the prior art Fujita (US 20130219738), Fujita’063 (JP 2015198063), and Fujita’479 (US 20150226479). 
Therefore, species 1-8 lack unity of invention. 
The requirement is still deemed proper and is therefore made FINAL. 
The status of the 12/19/2019 claims, is as follows: claims 1-9 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application No. 2017-131628 filed on 07/05/2017. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/19/2019, 02/05/2020, and 11/30/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
In claim 1:
The limitation “metamaterial structure capable of” in line 3
“structure” is the generic placeholder. 
“capable of” is the functional language.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: 
The limitation “a metamaterial structure" recited in line 3 of claim 1 has been described in the originally-filed specification in para. 0028 as to include “the first conductor layer 31a, the second conductor layer 35a (individual conductor layers 36a) having a periodic structure, and the dielectric layer 33a sandwiched between the first conductor layer 31a and the second conductor layer 35a. This allows the first metamaterial structure 30a to radiate infrared rays having a maximum peak of the non-Planck distribution when thermal energy is input from the heating body 23.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Michiro (JP 2016031816) in view of Kondo (JP 2015198063) and Fujita (US 20150226479)
Regarding Claim 1, Michiro discloses an infrared processing device (infrared processing apparatus 10) comprising: 
an infrared heater (filament 32; fig. 1) including a heating body (filament 32) (para. 0016, lines 1-5); 
an inner tube (inner tube 36) surrounds the infrared heater (filament 32) (para. 0016, lines 1-3; fig. 1), and transmits infrared rays of the peak wavelength (wavelength) (para. 0017, lines 224-227); and 
an outer tube (outer tube 40) that surrounds the inner tube (inner tube 36) and forms, between the inner tube (inner tube 36) and the outer tube (outer tube 40), an object channel (flow path 47) through which a processing object (refrigerant) is allowed to flow (para. 0018). 
MIchiro further discloses a metamaterial structure (microcavities) may be formed on a surface of the infrared heater (heating element) or the surface of a member arranged between the heater and an object being processed (coating film 82) to increase the emissivity of infrared rays in a specific wavelength range (para. 0044, lines 788-790). 

    PNG
    media_image1.png
    443
    532
    media_image1.png
    Greyscale

Michiro does not disclose:
a metamaterial structure capable of, when thermal energy is input from the heating body, radiating infrared rays which have a maximum peak of a non-Planck distribution and whose maximum peak has a peak wavelength of 2 microns or more and 7 microns or less; and
the inner tube contains at least one of a fluorine-based material having a C-F bond and calcium fluoride. 
However, Kondo discloses an infrared processing device (infrared heater 10) comprising a metamaterial structure (microcavity forming body 30) capable of, when thermal energy is input from a heating body (heater main body 11) (para. 0016), radiating infrared rays which have a maximum peak of a non-Planck distribution (non-Planck distribution) (para. 0023, lines 319-321) and whose maximum peak has a peak wavelength of 2 microns or more and 7 microns or less (peak wavelength of 5 to 7 microns). 

    PNG
    media_image2.png
    428
    369
    media_image2.png
    Greyscale

Fujita discloses an infrared processing device (infrared heater 40) comprising an inner tube (inner pipe 42) that contains a fluorine-based material having a calcium fluoride (calcium fluoride) (para. 0035). 

    PNG
    media_image3.png
    496
    665
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the infrared processing device of Michiro to include the metamaterial structure radiating infrared rays which have the maximum peak of the non-Planck distribution and whose maximum peak have the peak wavelength of 2 microns or more and 7 microns or less as taught by Kondo, in order to selectively emit infrared ray in a desired wavelength (para. 0023, lines 313-324 of Kondo). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner tube of Michiro to contains the fluorine-based material having calcium fluoride as taught by Fujita, in order to incorporate known material i.e. calcium fluoride that is used for the inner tube of the infrared processing device. 


Regarding Claim 5, Michiro discloses the infrared processing device (infrared processing apparatus 10), wherein the outer tube (outer tube 40) includes a reflecting body (reflective layer 41) that reflects infrared rays of the peak wavelength on at least part of the inner peripheral surface (inner surface of outer tube 40) (para.0019). 

Regarding Claim 6, Michiro discloses the infrared processing device (infrared processing apparatus 10), wherein in the inner tube (inner tube 36), a pressure of an internal space in which the heating body (filament 32) is disposed is reducible (para. 0017, lines 230-231).

Regarding Claim 8, Kondo discloses the metamaterial structure (microcavity forming body 30) capable of radiating infrared rays which have maximum peak, wherein the peak wavelength of the maximum peak is more than 3.5 pm and 7 pm or less (peak wavelength of 5 to 7 microns) (para. 0023, lines 319-321).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the modification of Michiro (JP 2016031816), Kondo (JP 2015198063), and Fujita (US 20150226479), in view of Owen (US 20100209294)
Regarding Claim 2, the modification of Michiro, Kondo, and Fujita discloses substantially all of the claimed features as set forth above, except wherein the fluorine-based material having a C-F bond is a fluorocarbon resin.
However, Owen discloses an infrared processing device (photoreactor 200), wherein an inner tube (cylinder 230) comprises fluorine-based material having a C-F bond is a fluorocarbon resin (FEP) (para. 0054) (according to originally-filed specification para. 0010, “Specific examples of the fluorocarbon resin include polytetrafluoroethylene (PTFE), perfluoroalkyl vinyl ether copolymer (PFA), hexafluoropropylene copolymer (FEP), and ethylene-ethylene tetrafluoride copolymer (ethylene-tetrafluoroethylene copolymer, ETFE).

    PNG
    media_image4.png
    375
    450
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner tube of Michiro to include the fluorocarbon resin i.e. FEP as taught by Owen, in order to incorporate known material that is used in the tube to transmit light energy (para. 0054-0055 of Owen). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the modification of Michiro (JP 2016031816), Kondo (JP 2015198063), and Fujita (US 20150226479), in view of Araci (US 20120235067)
Regarding Claim 9, the modification of Michiro, Kondo, and Fujita discloses substantially all of the claimed features as set forth above. Kondo discloses the metamaterial structure (microcavity forming body 30) is coupled to the heating body (para. 0023, lines 310-312). 
The modification of Michiro, Kondo, and Fujita does not disclose is the metamaterial structure includes, in sequence from the heating body, a first conductor layer, a dielectric layer joined to the first conductor layer, and a second conductor layer having a plurality of individual conductor layers that are each joined to the dielectric layer and are periodically disposed so as to be away from each other.
However, Araci discloses a metamaterial structure (tunable infrared plasmonic emitting structure) includes a first conductor layer (a second conductive layer 1c) , a dielectric layer (dielectric layer 1b) joined to the first conductor layer (a second conductive layer 1c), and a second conductor layer (first conductive layer) having a plurality of individual conductor layers (relief features) that are each joined to the dielectric layer (dielectric layer 1b) and are periodically disposed so as to be away from each other (“relief features are separated from each other by adjacent recessed features”, abstract).

    PNG
    media_image5.png
    249
    424
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the metamaterial structure of Kondo with metamaterial structure of Araci, in order to incorporate known metamaterial structure in order to selectively emit desired wavelength range (para. 0003-0005 and abstract of Araci). 
The modification results in the metamaterial structure of Araci to be coupled to conducting member 20 and heating element 11 of Kondo, and the metamaterial structure includes, in sequence form the heating body, the first conductor layer, the dielectric layer joined to the first conductor layer, and the second conductor layer having the plurality of individual conductor layers that are each joined to the dielectric layer and are periodically disposed so as to be away from each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /TU B HOANG/ Supervisory Patent Examiner, Art Unit 3761